Citation Nr: 9926116	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  93-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a disability of the low 
back.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
July 1991.


The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a February 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The Board in February 1995 and 
July 1996 ordered a remand of the case to the RO for further 
development.  The case has recently been returned to the 
Board for appellate consideration.


FINDING OF FACT

It is likely that the veteran's disability of the low back, 
identified as chronic mechanical low back pain, had its 
inception in service.


CONCLUSION OF LAW

A disability of the low back was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show a normal spine and 
no history of recurrent back pain was reported on a May 1985 
examination for military service.  He was seen in May 1986 
for a complaint of sharp posterior flank pain that was 
assessed as resolving low back strain after follow-up 
evaluation found a full range of motion and nontender 
lordosis.  On a June 1990 separation medical examination 
there was no elaboration regarding his reported history of 
recurrent back pain and 
the spine was found to be normal on the clinical evaluation.  
The report of a medical board evaluation of his psychiatric 
status in December 1990 shows that his physical examination 
was reported as being within normal limits and that during 
the evaluation a lumbar puncture was obtained.

The veteran was seen in January 1991 with the complaint of 
back pain for a month usually in the morning that improved 
with activity.  He reportedly had not been seen before and 
mentioned lifting heavy boxes, although he recalled no 
particular trauma.  He reported recent strain on the back 
working in custodial service in a medical holding unit.  The 
assessment of low back strain was made after an examination 
that showed no lordosis, kyphosis, scoliosis or point 
tenderness and flexion at the waist without pain.  The 
provisional diagnosis of mechanical low back pian was given 
in a March 1991 referral that recommended he attend "Back 
School".  On another occasion in March 1991 the assessment 
was mechanical low back pain for his complaint of 
periodically experienced pain after it was reported that he 
had a full range of motion at the hips, that he could touch 
the toes without radiculopathy and that [the back] was not 
tender to palpation.  

The veteran reported back pain on his initial VA benefit 
application in July 1991.  On a VA examination in October 
1991 it was reported that he denied a history of injury and 
the examiner found no restricted motion of the back or 
extremities.  No diagnosis was reported for the low back.  
The report of a VA hospitalization in August 1992 for 
psychiatric observation shows that a physical examination 
reportedly found no tenderness on examination of the back.

The report of a service department medical examination in 
late 1992 directed to the veteran's psychiatric disability 
shows that physical examination was mentioned but the results 
were not included with the report.

VA medical records show that in January 1993 the veteran 
complained of low back pain present for two years and 
recently worse.  The examiner reported low back pain without 
radiation and a negative examination.  The diagnoses included 
low back pain.  He was found to have mechanical low back pain 
on a December 1993 examination and it was reported that the 
low back pain reportedly had been stable with medication.  He 
was found to have some back pain after a motor vehicle 
accident in December 1994 and an examination a month earlier 
showed no abnormalities noted for the back.  

On a VA examination in May 1995, the veteran reported no 
history of injury but recalled in early 1991 that he woke up 
with his back hurting.  He mentioned the treatment he 
received at that tine and complained of continued low back 
pain.  The examiner found the iliac crests equidistant and 
parallel from the floor, forward flexion of 85 degrees 
(sacral) and 50 degrees (thoracodorsal), lateral flexion 35 
degrees in both directions, and rotation 45 degrees on the 
left and 40 degrees on the right.  The examiner's other 
findings included no objective evidence of pain.  The lumbar 
spine radiographs were reported as within normal limits.  The 
diagnosis was normal objective examination of the back.  

On a VA examination in March 1997, the examiner mentioned 
that the veteran's claims folder had been extensively 
reviewed.  The history recorded was consistent with earlier 
reports of the veteran's recollections and in addition he 
recalled lifting beds prior to the onset of the back pain in 
service.  He complained that he now had a low aching pain 
most of the time that the examiner characterized as central 
low back pain.  

The examiner reported no significant postural abnormalities, 
no evidence of fixed deformities and mild paraspinal lumbar 
muscle tenderness.  Range of motion and neurological 
examination were also reported, and the examiner indicated 
that previously obtained X-rays in 1995 and 1996 were read as 
normal.  The diagnosis was chronic mechanical low back pain, 
non-radicular in nature.  

In discussing the evaluation, the examiner stated that after 
review of the claims folder and the veteran's own history 
there was no evidence of any specific injury, trauma or heavy 
lifting episode other that the veteran's own vague subjective 
relationship to having lifted some beds while in service.  
The examiner opined that the veteran appeared to suffer from 
routine chronic mechanical low back pain and had not 
adequately participated in conservative therapy, exercise or 
weight loss since his discharge.  

The examiner stated that it was thus doubtful that this was 
related to a specific service sustained injury and questions 
of secondary gain issues should also be entertained.  It was 
also the examiner's opinion that a service-related injury 
could not be specifically excluded based on the evidence.


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 




(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).


The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994);  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has met this burden, the Board finds 
that his claim for service connection for a disability of the 
low back is well grounded.

The veteran's recollections of low back pain in service and 
the presentation thereafter cannot reasonably be questioned.  
The Board notes that mechanical low back pain was reported in 
service in early 1991 several months after a separation 
medical examination that included a reference to recurrent 
back pain that was not explained at the time.  However, it 
was not found on a medical board evaluation in late 1990, nor 
was it found on an initial VA examination in late 1991.  

Therefore, there was a legitimate question regarding 
chronicity.  However, the record supplemented with additional 
VA medical records is sufficient to establish a well grounded 
claim under the liberal holding in Savage v. Gober, 10 Vet. 
App. 488, 498 (1997), in view of the references to low back 
pain reported by the veteran in the early 1990's.

Significantly post service VA medical reports read liberally 
have shown ongoing low back pain complaints that are 
currently reported as a chronic disability of the low back.  
The competent medical evidence of record does not rule out a 
relationship to service for the current chronic mechanical 
low back pain, recently recognized by a VA examiner in 1997.  
The veteran's low back complaints coincided initially in 
service but chronic disability was only recently confirmed.  

VA examiners have reported low back pain complaints in the 
early 1990's described as mechanical low back pain on one 
occasion, although a disability was not described on the 
initial VA examination in late 1991.  It is important to note 
there is currently competent evidence to rule in a chronic 
low back disability as a VA examiner in 1997 offered evidence 
favorable to the claim that the Board finds highly probative 
as consideration was given to the veteran's history as well 
as current objective examination.  

The recent examination appears to offer a plausible basis for 
service connection of a chronic low back disability.  The 
conclusions of the examiner in 1997 appear to have been based 
on a fair consideration of the material evidence, and to 
reflect significant knowledge and skill in analysis of the 
pertinent data.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  The examiner's opinion is equivocal but it did not 
rule out a nexus to service.  A key element is a temporal 
relationship to service and the record clearly shows onset in 
service.  The examiner in 1997 did not offer evidence to 
reasonably question the temporal relationship to service and 
the examiner could not exclude the possibility of a service-
related injury.  

The Board finds that the evidentiary record, viewed 
liberally, does support the claim of entitlement to service 
connection for a disability of the low back.  The Board notes 
that the veteran has in his favor competent medical evidence 
to show that he has a chronic disorder of the low back that 
may be reasonably linked to his service.  In other words, his 
claim is not predicated on his own lay opinion.  

The Board has determined that the doctrine of reasonable 
doubt has application to the facts of this case and warrants 
a determination in favor of the veteran.  The Board would 
point out that it is recognized that a chronic disability of 
the low back may be manifested by slight or subjective 
symptoms.  See, for example, 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1998).  The onset of the back disability coincided 
with active service and the onset of chronic mechanical low 
back pain has not been dissociated from service by competent 
evidence so as to place the preponderance of the evidence 
against the claim.  


ORDER

Service connection for a disability of the low back is 
granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

